25 N.Y.2d 936 (1969)
In the Matter of Mary Tombini et al., Appellants,
v.
Frederic S. Berman, as City Rent and Rehabilitation Administrator, Respondent, and Edward H. Hale, Intervenor-Respondent.
Court of Appeals of the State of New York.
Argued October 1, 1969.
Decided October 9, 1969.
Jack Newton Lerner for appellants.
Harry Michelson and Daniel W. Joy for respondent.
Aaron M. Cantor for intervenor-respondent.
Concur: Chief Judge FULD and Judges BURKE, SCILEPPI, BERGAN, BREITEL, JASEN and GIBSON.
Order affirmed, without costs; no opinion.